MARTIN, Justice.
Appellee was given judgment against appellant in the county court of Lynn county for the amount of a note and for foreclosure of a chattel mortgage on personal property, the value of which was not alleged in his pleadings. Appellee’s petition was hare of any showing of jurisdiction in the county court over his cause of action, and the trial court erred in not sustaining a general demurrer to same. This is not a debatable question. Foster v. First National Bank (Tex. Civ. App.) 70 S.W.(2d) 764, and authorities there cited; 11 Tex. Jur. p. 743.
Judgment reversed and cause remanded.